COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Ex parte Jaime Vasquez

Appellate case number:    01-15-00728-CR

Trial court case number: 720173-A

Trial court:              177th District Court of Harris County

Date motion filed:        August 12, 2016

Party filing motion:      Appellant

       The en banc court has voted to deny appellant’s motion for en banc reconsideration. It is
ordered that the motion for en banc reconsideration is denied.

En banc court consists of Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Massengale, Brown, Huddle, and Lloyd.

Justice Jennings dissents from the denial of en banc reconsideration.



Judge’s signature: /s/ Jane Bland
                      Acting for the En Banc Court


Date: September 13, 2016